DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending of which claims 1, 11 and 20 are in independent form.  Claims 1-3, 7-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1).  Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 23 November 2021 as the apply to the 35 U.S.C. 102(a)(1) rejections of the claims have been fully considered and are not persuasive.  On pages 9-11 of the remarks, Applicant’s representative appears to argue the newly amended independent claim limitations further clarifying that the search results are pulled from the generated summary report.  Applicant’s representative appears to take the position that while the Kleiman-Weiner reference discloses a recommendation engine searching through a corpus of documents to return recommended documents or documents snippets, Kleiman-Weiner does not disclose searching through a generated summary report, or summary cards as recited in amended claim 1.


Examiner’s Response:
Kleiman-Weiner at paragraphs [0035] and [0083] discloses summary cards, knowledge graphs and mention highlights are all similar embodiments of presenting information to a user.  Additionally, Kleiman-Weiner at paragraph [0113] discloses that summary cards can be search result snippets containing generated summaries of documents or several documents and document concepts.  Further, Klieman-Weiner at paragraphs [0134]-[0141] discloses searchable index tiers for document and concept search whereas Tier0 index comprises the full text of each document and Tiers 1-3 comprise further concept, mention and graph data, which as illustrated in the cited sections of Klieman-Weiner above, includes generated summary information, such that Examiner is of the position that Klieman-Weiner discloses searching Tiers 1-3 of the various indices reads on searching through a generated summary.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleiman-Weiner et al. U.S. Pub. No. 2018/0349517 (hereinafter “Kleiman-Weiner”).
Regarding independent claim 1, Kleiman-Weiner discloses:
A system comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising (Kleiman-Weiner at paragraph [0183] discloses a computer system comprising processors and memory.)
 
generating a summary report based on a set of records, the summary report including a plurality of entries with data representative of the set of records, the summary report displayed in a first user interface at a display (Kleiman-Weiner at paragraph [0113] discloses summary cards, or search results snippets Examiner is interpreting as reading on a summary report.  Kleiman-Weiner at paragraph [0113] discloses in part, “Such card-based displays [i.e., displayed in a first user interface at a display] may show a portion of content that is either extracted from a document or created as an abstract by a summary-generating algorithm and displayed so that a user can see a representation of a document with a subset of the concepts mentioned in the document highlighted to the user in a compact form. Typically, this compact form enables the user to look at a representation of many documents simultaneously in one view on a visual display. For example, a summary card can show surface forms of one or more concepts mentioned in a document, or in several documents. A summary card can represent multiple documents…”  Examiner is interpreting a summary card representing multiple documents as reading on data representative of the set of records.  Lastly, Kleiman-Weiner at paragraph [0022] discloses a user interface and displaying data on a display device.) 

generating a second user interface at the display configured to display a search result based on a query of the generated summary report, the search result including a summary except derived from the plurality of entries of the generated summary report (Kleiman-Weiner at paragraph [0022] discloses a user interface to display and present data to a user and Kleiman-Weiner at paragraph [0024] discloses a user query and displaying results on a user interface.  Additionally, Kleiman-Weiner at Figure 4, Labels 404, 406, 414 and 416 provided below and paragraph [0053]  discloses in part the following:
…In response to a selection of a document 403 in the user interface 404, the system 400 may initiate a search by a recommendation of one or more other documents 410 from the corpus of documents 408 with a recommendation engine 412 as generally described herein. In particular, the recommendation engine 412 may search for documents that mention a first concept (a) in the selected document 403, and the mention a second concept (b) that is potentially related to the first concept (a). As further described herein, the recommendation engine 412 may return graphical representations of any documents and concepts, along with relationships therebetween. The recommendation engine 412 may also return information, such as snippets or excerpts from the documents 410 that substantiate a relationship to the selected document 403, which may be presented in a list 414 or the like, such as a ranked list.

Examiner is of the position that, as illustrated in Kleiman-Weiner at Figure 4, Label 406 and the connected arrows to 403, 412, and 414 and 416 provided below a selection or a query of a document at a first interface 406 results in document in a knowledge graph and summary card being displayed at a second and third interface 414 and 416.  

    PNG
    media_image1.png
    388
    477
    media_image1.png
    Greyscale


Further, Kleiman-Weiner at paragraphs [0035] and [0083] discloses summary cards, knowledge graphs and mention highlights are all similar embodiments of presenting information to a user.  Additionally, Kleiman-Weiner at paragraph [0113] discloses that summary cards can be search result snippets containing generated summaries of documents or several documents and document concepts.  Klieman-Weiner at paragraphs [0134]-[0141] discloses searchable index tiers for document and concept search whereas Tier0 index comprises the full text of each document and Tiers 1-3 comprise further concept, mention and graph data, which as illustrated in the cited sections of Klieman-Weiner above, includes generated summary information, such that Examiner is of the position that Klieman-Weiner discloses searching Tiers 1-3 of the various indices reads on searching through a generated summary.)


receiving a user selection of the search result at the user interface, in response to the user selection of the search result at the second user interface, displaying an entry from among the plurality of entries including the summary excerpt corresponding to the selected search result with the summary excerpt at the first user interface at the display (Kleiman-Weiner at paragraphs [0053]-[0054] and [0059]-[0060] discloses iterations of displaying search results, documents, snippets, knowledge graphs to a user, receiving a user selection, updating the search or concept and displaying the updated data to the user.)

in response to the user selection of the search result at the second user interface, highlighting the summary excerpt corresponding to the selected search result displayed at the first user interface that includes the plurality of entries of the generated summary report (Kleiman-Weiner at paragraphs [0112], [0115] and [0123] discloses in context highlighting and making further recommendations based on user selections. Examiner is of the position that the user selection and the further recommendations may be provided in different interfaces illustrated in Figure 4 similar to the user selection at label 406 and summary card presentation 414.)

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Kleiman-Weiner discloses:
wherein generating the summary report includes generating a hyperlink for each of at least two entries of the plurality of entries of the generated summary report, the hyperlink connecting each of the at least two entries of the plurality of entries to each of at least two corresponding records of the set of records, the hyperlink configured to instruct the first user interface to display each of the at least two corresponding records connected to the at least two entries of the plurality of entries of the generated summary report (Kleiman-Weiner at paragraph [0054] discloses in part, “The list 414 may further contain interactive content such as links [i.e., at least two] to the supporting documents 410, links to locations of concepts within the knowledge graph 416, and so forth.”)

Regarding dependent claim 3, all of the particulars of claims 1-2 have been addressed above.  Additionally, Kleiman-Weiner discloses:
wherein generating the summary report includes generating an additional hyperlink for each of at least two records of the set of records, the additional hyperlink connecting each of the at least two records of the set of records to each of at least two corresponding entries of the plurality of entries, the additional hyperlink configured to instruct the first user interface to display each of the at least two corresponding entries connected to the at least two records of the set of records (Kleiman-Weiner at paragraph [0054] discloses in part, “The list 414 may further contain interactive content such as links to the supporting documents 410, links to locations of concepts within the knowledge graph 416 [i.e., corresponding entries], and so forth.”)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Kleiman-Weiner discloses:
wherein the search result includes a narrative from the summary report (Kleiman-Weiner at paragraph [0113] discloses in part, “Such card-based displays may show a portion of content that is either extracted from a document or created as an abstract by a summary-generating algorithm and displayed so that a user can see a representation of a document with a subset of the concepts mentioned in the document highlighted to the user in a compact form. [i.e., narrative] ”  Examiner is interpreting the created abstract as reading on a narrative form.)

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Kleiman-Weiner discloses:
receiving an additional user selection of an additional search result at the second user interface: in response to the additional user selection of the additional search result at the second user interface, displaying an additional entry of the plurality of entries including a summary excerpt corresponding to the additional search result at the first user interface; and in response to the additional user selection of the additional search result at the second user interface, highlighting the additional summary excerpt corresponding to the additional search result displayed at the first user interface that includes the plurality of entries of the generated summary (Kleiman-Weiner at paragraphs [0053]-[0054] and [0059]-[0060] discloses iterations of displaying search results, documents, snippets, knowledge graphs to a user, receiving a user selection, updating the search or concept and displaying the updated data to the user.  Additionally, Kleiman-Weiner at paragraph [0045] discloses making an additional recommendation based on a user selection as follows:
As shown in step 314, the method 300 may include generating an additional recommendation. For example, where the user input includes a user selection of a second document, generating the additional recommendation in response to the user selection may include providing a second document icon, a third concept icon, and a third visual indicator for presentation in the display, the second document icon associated with the second document, the third concept icon associated with a concept in the second document, and the third visual indicator to visually associate the second document icon with the third concept icon in the display.)

Lastly, as illustrated in the rejection of claim 1 provided above, Kleiman-Weiner at paragraphs [0112], [0115] and [0123] discloses in context highlighting and making further recommendations based on user selections.)

Regarding dependent claim 9, all of the particulars of claim 1 have been addressed above.  Additionally, Kleiman-Weiner discloses:
wherein generating the summary report includes generating an annotation interface including comments, the annotation interface connected to the entry of the plurality of entries by a hyperlink, the hyperlink configured to instruct the first user interface to display the comments connected to the entry of the plurality of entries (Kleiman-Weiner at paragraph [0024] discloses presenting information obtained from other resources to a user at a user interface.   Addirionally, Kleiman-Weiner at paragraph [0029] discloses in part, “For example, the other resources 110 may include without limitation other data networks, human actors (e.g., programmers, researchers, annotators…”)

Regarding dependent claim 10, all of the particulars of claims 1 and 9 have been addressed above.  Additionally, Kleiman-Weiner discloses:
wherein in response to selecting the hyperlink, the comments connected to the entry of the plurality of entries are highlighted (Kleiman-Weiner at paragraph [0112] discloses the following:
Mention Highlights in Context: closest to the text may be visual highlights, which are widely used in the field of text display systems. Visual highlights may change the color or tint contrast or other visual aspect of the characters in a span of characters that make up a mention span of interest for some purpose. Highlighting may also or instead be used on images, where outlines of shapes or polygons can be rendered on top of an image to identify subimages or other image content of interest. Audio tracks may be segmented with subsegments identified by any suitable visual, audio, or textual (e.g., through annotations) means.)

Regarding independent claim 11, while independent claim 11, a method claim, and independent claim 1, a system claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 11 is rejected under the same rationale as claim 1.

Regarding dependent claim 12, all of the particulars of claim 11 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 2.

Regarding dependent claim 13, all of the particulars of claims 11-12 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 3.

Regarding dependent claim 17, all of the particulars of claim 11 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 7.

Regarding dependent claim 18, all of the particulars of claim 11 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 8.

Regarding dependent claim 19, all of the particulars of claim 11 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 9.

Regarding independent claim 20, while independent claim 20, a non-transitory computer readable medium claim, and independent claim 1, a system claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 20 is rejected under the same rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kleiman-Weiner in view of Lambert et al. U.S. Pub. No. 2018/0246897 (hereinafter “Lambert”).
Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  While Kleiman-Weiner at paragraph [0095] discloses OCR and storing a corpus of documents in a plurality of formats and Kleiman-Weiner at paragraph [0148] discloses JSON, Kleiman-Weiner does not disclose storing OCR text documents as a JSON file, more specifically, Kleiman-Weiner does not disclose:
wherein the generating the summary report further comprises: storing text from an optical character recognition of the set of records into a Java Script Object Notification (JSON) file, the summary report generated based on the data stored in the JSON file.
However, Lambert at paragraph [0028] teaches converting source documents to text using optical character recognition and storing the text document in JSON format.
Both the Kleiman-Weiner reference and the Lambert reference, in the sections cited by the Examiner, are in the field of endeavor of converting source documents to text using OCR and storing the text documents.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the converting of documents to text using OCR and storing documents in a plurality of formats as disclosed in Kleiman-Weiner with the converting of source documents to text using OCR and storing the text document in JSON format as taught in Lambert to facilitate in ingesting and analysis on documents stored in a wide variety of data formats. 

Regarding dependent claim 6, all of the particulars of claims 1 and 4 have been addressed above.  Additionally, Kleiman-Weiner discloses:
wherein the first user interface and the second user interface are generated based on the JSON file and wherein the first user interface and second user interface are displayed simultaneously at the display (Kleiman-Weiner at paragraph [0148] discloses in part, “A KOS may provide programmatic interfaces, such as Representational State Transfer web services that transmit JavaScript Object Notation, that enable client programs to interact with surfaces, so that user actions on other documents can be tracked.”  Additionally, Examiner is of the position that Kleiman-Weiner at Figure 4, Labels 406, 414 and 416 discloses simultaneous displaying of various interfaces.)

Regarding dependent claim 14, all of the particulars of claim 11 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 4.

Regarding dependent claim 16, all of the particulars of claims 11 and 14 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 6.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kleiman-Weiner in view of Lambert in further view of Faith et al. U.S. Pub. No. 2018/0365568 (hereinafter “Faith”).
Regarding dependent claim 5, all of the particulars of claims 1 and 4 have been addressed above.  While Kleiman-Weiner at paragraphs [0026] and [0136] discloses doing a similarity analysis and search on words of a document, Kleiman-Weiner at paragraphs [0023] and [0096] discloses search data and documents including documents containing natural language and Kleiman-Weiner as modified with Lambert at paragraph [0028] and illustrated in the rejection of claim 4 above, teaches storing text documents in JSON format, Kleiman-Weiner as modified with Lambert does not explicitly disclose a cognitive search algorithm, more specifically, Kleiman-Weiner as modified with Lambert does not disclose:
wherein a cognitive search algorithm performs the query of the generated summary report, the query being based on the JSON file, the cognitive search algorithm configured to return similar words and phrases as a keyword for conducting the query of the generated summary report.
However, Faith at paragraphs [0075] teaches a cognitive search API that utilizes a cognitive graph algorithm and natural language processes.
Both the Kleiman-Weiner reference and the Lambert reference, in the sections cited by the Examiner, are in the field of searching endeavor of searching data using similarity analysis of words and phrases.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the searching of natural language data using similarity analysis and word and phrase searching as disclosed in Kleiman-Weiner with the cognitive search API that utilizes a cognitive graph algorithm and natural language processes as taught in Faith to facilitate in “…efficiently process[ing] large quantities of data within tolerable time intervals..”  See Faith at paragraph [0003].

Regarding dependent claim 15, all of the particulars of claims 11 and 14 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 5.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 4092933 B2
Paragraphs [0061], [0063] and [0066] as it relates to searching a generating a generated document summary.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154